Citation Nr: 1243739	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  11-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pain in the arms, as secondary to service-connected cervical musculoligamentous strain.

2.  Entitlement to service connection for claimed arthritis and disc compression of the spine.

3.  Entitlement to service connection for claimed twisted pelvis and right leg shortening, as secondary to service-connected lumbar spine musculoligamentous strain with coccydynia.



REPRESENTATION

Appellant (hereafter the Veteran) is represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to October 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the RO in Lincoln, Nebraska.

In November 2011, the Veteran and her spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence after the most recent supplemental statement of the case and included a waiver of her right to have that evidence considered initially by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for arthritis and disc compression of the spine.  She is also seeking service connection for upper extremity pain, a twisted pelvis, and leg length discrepancy.  These claims were essentially denied based on a finding that arthritis, disc compression/radiculopathy, and a pelvic/leg abnormality were not shown.  A July 2010 VA examination included X-rays of the cervical, thoracic, and lumbosacral regions.  Those X-rays do not specifically mention arthritis or findings consistent with arthritis.  They also include findings that disc spaces are well maintained.  X-rays in September 1998, February 1999, and April 2008 are also normal, as well as a September 1999 MRI of the lumbar spine.  However, the Veteran has submitted a private X-ray report dated in November 2008, which includes images of the cervical, thoracic, and lumbar spine.  The assessment of the undersigned clinician (chiropractor) was that early degenerative arthritis was present, although the specific location was not mentioned.  That X-ray also found a moderate degree of disc space narrowing at L5-S1, as well as left pelvic unleveling, left lumbar list, and right thoracic list.  Thus, there is a conflict in the medical evidence.  Notably, there is competent evidence of record that the Veteran has arthritis and disc compression of the spine, a pelvic abnormality, a possible leg length discrepancy, and upper extremity radiculopathy.  However, there is no medical opinion that addresses this evidence in terms of a possible relationship to service or to a service-connected disability.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern whether a diagnosis of arthritis and/or disc disease is clinically supported, and if so, whether any such diagnosis is related to the Veteran's service or to a service-connected disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of current arthritis and disc compression of the spine, upper extremity pain, a pelvic abnormality, and leg length discrepancy, the Board finds that a VA examination with medical nexus opinion is required to determine the nature and manifestations of the claimed disorders, and whether any such disorder is causally related to service or to a service-connected disability.  

Accordingly, the issues of service connection for spine arthritis, disc compression, upper extremity pain, twisted pelvis, and leg length discrepancy, are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed spine arthritis, disc compression, upper extremity pain, twisted pelvis, and leg length discrepancy.  The relevant documents in the claims file should be made available to the VA examiner.

The Veteran was involved in a motor vehicle accident in the service and service connection is currently in effect for lumbar spine musculoligamentous strain, coccydynia, and cervical musculoligamentous strain.  

The examiner is directed to consider September 1998 X-rays of the cervical and lumbosacral spine and pelvis, each of which was normal; a February 1999 X-ray of the coccyx, which was normal; a September 1999 MRI of the lumbar spine, which was normal with normal lumbosacral alignment, vertebral body height, and intervertebral discs; an April 2008 X-ray of the lumbosacral spine and pelvis, which was normal; and the July 2010 VA X-rays, which do not mention arthritis, and which find that disc spaces are well maintained.  

The examiner is also asked to consider the X-ray report from the Veteran's private chiropractor dated in November 2008, which includes the assessment of early degenerative arthritis, moderate disc space narrowing at L5-S1, as well as left pelvic unleveling, left lumbar list, and right thoracic list.  The Veteran asserts that she was informed by her chiropractor that she had not been positioned properly on a prior VA X-ray, and therefore, the pelvic abnormality could not be seen.  A March 2009 X-ray from the same chiropractor does not mention arthritis, but does find severe disc thinning at L5-S1.  

The VA examiner is requested to offer an opinion as to whether the Veteran has arthritis, disc disease, upper extremity radiculopathy, pelvic abnormality, or leg length discrepancy, and if so, whether such disorders are at least as likely as not (i.e., to at least a 50-50 degree of probability) causally or etiologically related to the Veteran's active service or to a service-connected disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the remanded claims for service connection.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


